Citation Nr: 0420174	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-01 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for a cervical spine disability, and if so 
whether the reopened claim should be granted.

2.  Entitlement to service connection for a left arm and 
shoulder disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In February 2004, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The issue of entitlement to service connection for a left arm 
and shoulder disability on a secondary basis is addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  In an unappealed decision of April 1997, the Board 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for cervical spine disability.

3.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim and is sufficient to raise a 
reasonable possibility of substantiating the claim.  

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a cervical 
spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claim to reopen.  Therefore, no further development 
is required to comply with the VCAA or the implementing 
regulations.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

Analysis

By unappealed rating decision of January 2002, service 
connection for cervical spine disability was denied on the 
basis that the cervical spine disorder present in service had 
resolved without residuals.  In a Board decision of April 
1997, reopening of the veteran's claim for service connection 
for a cervical spine disability was denied on that basis that 
new and material evidence had not been presented.  The 
medical evidence of record at the time of the Board decision 
included service medical records documenting treatment of the 
veteran for cervical spine problems in August and September 
1969 and showing that his cervical spine was found to be 
normal on the examination for discharge.  The post-service 
medical evidence included a January 1994 letter from the 
veteran's private physician, C.H. Carlson, M.D., which states 
that the veteran had a herniated nucleus pulposus.  The 
letter does not specify the location of the herniated disc.  
In fact, none of the post-service medical evidence of record 
at the time of the Board's decision identifies the presence 
of a disorder of the veteran's cervical spine.  

The evidence added to the record since the Board's decision 
includes VA progress notes which show that the veteran was 
found to have cervical spondylosis.  This evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, when viewed in conjunction with the 
service medical records, which document an in-service 
cervical spine injury, they raise a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, new and 
material evidence has been presented and reopening of the 
claim is in order.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for a cervical spine disability is 
granted.


REMAND

The veteran claims that he is entitled to service connection 
for a cervical spine disability because it was incurred in 
service.  Service medical records document a cervical spine 
injury and current VA medical records document the presence 
of a cervical spine disability.  However, there is no medical 
evidence linking the current disability with the in-service 
injury.  Therefore, the veteran should be afforded a VA 
examination for the purpose of determining the etiology of 
his cervical spine disability.

With respect to the veteran's claim for service connection 
for left arm and shoulder disability on a secondary basis, 
the Board notes that the April 2002 letter sent to the 
veteran in an attempt to comply with the notification 
requirements of the VCAA relates to the evidence and 
information necessary to substantiate claims to reopen and 
claims for direct service connection.  He has not been 
provided the required notice in response to his claim for 
service connection on a secondary basis.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  With respect to the veteran's claim 
for service connection on a secondary 
basis, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession.  

2.  The RO should also request the 
veteran to provide any evidence in his 
possession supportive of his claim for 
service connection for cervical spine 
disability and to provide the information 
and any authorization necessary for the 
RO to obtain any records, not already 
associated with the claims folder, 
pertaining to post-service treatment or 
evaluation of his cervical spine.

3.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.   
 
4.  The RO should then schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature and etiology of 
his cervical spine disability and any 
currently present left arm and shoulder 
disability.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's cervical spine disability is 
etiologically related to his active 
military service and whether it is at 
least as likely as not that any current 
left arm and shoulder disability was 
caused or chronically worsened by the 
veteran's cervical spine disability..

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

5.  Thereafter, the RO should adjudicate 
the issues on appeal on a de novo basis.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to reply.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



